                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     LA CV18-10355 JAK (KSx)                                            Date    July 12, 2019
    Title        Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.




    Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                               Not Reported
                      Deputy Clerk                                        Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                        Not Present                                               Not Present


    Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION TO REMAND THIS
                            ACTION TO STATE COURT (DKT. 11)
                            JS-6: Remand

I.          Introduction

On December 29, 2017, Nain Carlos Delgado Pimentel (“Plaintiff”) filed a complaint in the Los Angeles
Superior Court against Huntsman International, LLC (“Huntsman International” or the “Parent
Defendant”). Complaint, Exhibit 1 to Notice of Removal, Dkt. 1-1 at 7-23. It advances claims under
California law arising from Plaintiff’s employment. Id. On September 6, 2018, Plaintiff filed a one-page
form amending the complaint to state that the entity sued under the fictitious name of Doe 1 is
Huntsman Advanced Materials Americas LLC (“Huntsman Americas” or the “Subsidiary Defendant”).
Exhibit 3 to Notice of Removal, Dkt. 1-1 at 61.

On December 14, 2018, the Subsidiary Defendant filed a notice of removal based on diversity of
citizenship. Dkt. 1. On January 14, 2019, Plaintiff filed a motion to remand the action to the Superior
Court (the “Motion”), contending that the removal was untimely, and that Defendants had waived their
right to remove the action. Dkt. 11. The Subsidiary Defendant filed an opposition. Dkt. 13. Plaintiff did
not file a reply. A hearing on the Motion was conducted on April 8, 2019. Dkt. 23. During the hearing,
each party was ordered to file a supplemental brief addressing relevant authority that had not been
addressed in their briefs. They timely did so. See Dkt. 25 (“Plaintiff’s Supplemental Brief”); Dkt. 24
(“Defendants’ Supplemental Brief”). The matter was then taken under submission.

For the reasons stated in this Order, the Motion is GRANTED.

II.         Factual Background

The Complaint alleges that Plaintiff was employed by Defendants, i.e., by the Parent Defendant named
in the Complaint as well as the Doe defendants not yet identified at that time. Complaint, Dkt. 1-1 ¶ 1.1

1
  After defining the Parent Defendant as “Huntsman,” the Complaint also refers to Plaintiff’s employer entity as
“Huntsman.” A review of the Complaint makes clear that the allegations are as to employment-related claims
against the entit(ies) that employed Plaintiff in connection with his position as a shipping clerk at a “Huntsman”
facility in Los Angeles from 2006 through 2017.
                                                                                                        Page 1 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-10355 JAK (KSx)                                          Date    July 12, 2019
 Title       Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

Plaintiff alleges that he worked in Defendants’ Los Angeles facility from 2006 until August 2017 as a
shipping clerk. Id. ¶¶ 11, 13. At the end of April 2017, Plaintiff became disabled due to a back condition
and began a leave of absence. Id. ¶ 13. The Complaint alleges that on August 2, 2017, Plaintiff
provided documentation as to his condition that included a return to work date of August 25, 2017. Id.
¶ 14. However, Defendants terminated Plaintiff’s employment on August 15, 2017, allegedly “because
[Plaintiff] exercised his right to a leave of absence based on his medical condition and physical
disability.” Id. ¶¶ 15-16. Plaintiff also alleges that Defendants failed to provide lawful meal and rest
periods, failed to provide accurate itemized wage statements, and failed to pay all wages due upon
termination. Id. ¶ 18.

Based on these allegations, the Complaint advances the following nine causes of action: (i) disability
discrimination in violation of the California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code
§§ 12900, et seq.; (ii) unlawful denial of reasonable accommodations for a disability in violation of
FEHA; (iii) failure to engage in a timely, good faith, interactive process in violation of FEHA; (iv) failure
to prevent discrimination, in violation of FEHA; (v) failure to provide meal periods as required by
Industrial Welfare Commission orders and Cal. Lab. Code §§ 226.7, 512; (vi) failure to provide rest
periods as required by Industrial Welfare Commission orders and Cal. Lab. Code § 226.7; (vii) failure to
pay wages due upon discharge or quitting, and entitlement to waiting time penalties, under Cal. Lab.
Code §§ 201-03; (viii) failure to provide accurate wage statements in violation of Cal. Lab. Code
§§ 226, 1174; and (ix) unfair business practices in violation of the Unfair Competition Law (“UCL”), Cal.
Bus. & Prof. Code §§ 17200, et seq. Complaint, Dkt. 1-1 ¶¶ 20-79.

III.     Procedural Background

As noted, the Complaint was filed in the Los Angeles Superior Court on December 29, 2017, and
named the Parent Defendant and Doe defendants. Complaint, Dkt. 1-1 at 6. On January 8, 2018,
Lonnie D. Giamela (“Giamela”) and Aymara Ledezma (“Ledezma”) of the law firm Fisher & Phillips LLP
sent a letter to Plaintiff’s counsel stating that they represented the Parent Defendant. Exhibit A to
Declaration of Arthur Kim (“Kim Decl.”), Dkt. 11-1 at 7-8. The letter described Plaintiff’s obligation to
preserve documents and evidence, including those related to “his employment with Defendant.” Id. at 8.
On February 7, 2018, the Parent Defendant filed an Answer (the “Parent Defendant Answer”). Dkt. 1-1
at 54-58. The Parent Defendant Answer included a general denial as well as 21 affirmative defenses.
See id.

In March 2018, counsel for the Parent Defendant contacted Plaintiff’s counsel to discuss potential
mediation. After further communications between March 2018 and May 2018, the parties agreed to
arrange for a mediation session, which was later scheduled for November 15, 2018, and engage in an
informal exchange of documents in connection with the mediation. Declaration of Arthur Kim (“Kim
Decl.”), Dkt. 11-1 ¶ 7; Exhibit B to Kim Decl., Dkt. 11-1 at 10-13; Declaration of Aymara Ledezma
(“Ledezma Decl.”), Dkt. 13-1 at 2 ¶¶ 4, 7; Exhibit B to Ledezma Decl., Dkt. 13-1 at 11-12. On May 8,
2018, Plaintiff’s counsel produced 93 pages of documents. Kim Decl. ¶ 9; see also Exhibit B to Kim
Decl., Dkt. 11-1 at 10. On May 24, 2018, the Parent Defendant’s counsel produced 120 pages of
documents. Kim Decl. ¶ 9; see also Exhibit B to Ledezma Decl., Dkt. 13-1 at 12.

In late July 2018, Plaintiff propounded discovery requests. However, shortly thereafter, the parties
agreed that formal discovery would remain stayed pending the completion of the mediation, with any
                                                                                                 Page 2 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV18-10355 JAK (KSx)                                        Date    July 12, 2019
 Title        Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

additional information necessary for the mediation to be shared informally. Kim Decl. ¶ 11; Exhibit D to
Kim Decl., Dkt. 11-1 at 19; Ledezma Decl., Dkt. 13-1 ¶ 6. The parties appeared in the Superior Court
on April 12, 2018 for a case management conference. Kim Decl. ¶ 13; see also Case Management
Statements, Exhibits 7 and 8 to Notice of Removal, Dkt. 1-1 at 121-134.

In October 2018, Plaintiff’s counsel informed defense counsel that he no longer believed the planned
November 15, 2018 mediation would be productive. Kim Decl. ¶ 15; Ledezma Decl. ¶ 7. He states that
the basis for this decision was “the distance separating the parties.” Kim Decl. ¶ 15. The parties then
agreed that, due to the cancelation of the mediation, responses would be provided to Plaintiff’s July
2018 discovery requests. Ledezma Decl. ¶ 7. Plaintiff’s counsel twice agreed to extend the deadline for
the responses. Kim Decl. ¶¶ 16-18; Exhibits E, F, and G to Kim Decl., Dkt. 11-1 at 20-26. The result of
these extensions was that certain responses were due on December 17, 2018, and certain deponents
affiliated with Defendant would be made available for depositions between January 7 and January 10,
2019. Exhibits F and G to Kim Decl., Dkt. 11-1 at 24, 26.

On September 6, 2018, Plaintiff filed a one-page form amending the complaint to state that the entity
sued under the fictitious name of Doe 1 had been identified as the Subsidiary Defendant. Exhibit 3 to
Notice of Removal (the “Doe Amendment”), Dkt. 1-1 at 61. Counsel states that upon his review of
documents that apparently had been provided in the earlier exchange, he had “realize[d] that another
legal entity, [the Subsidiary Defendant], might also have employer status.” Kim Decl. ¶ 13. The Doe
Amendment was contemporaneously served by mail on Giamela and Ledezma. Dkt. 1-1 at 62. In
October 2018, Ledezma “called Plaintiff’s counsel and notified him that [her] office could accept service
of the complaint for [the Subsidiary Defendant] by Notice and Acknowledgment of Receipt” pursuant to
Cal. Code Civ. Proc. § 415.30 (“CCP 415.30”). Ledezma Decl. ¶ 9. On October 29, 2018, Plaintiff’s
counsel mailed the Notice with the relevant materials included. Exhibit 4 to Notice of Removal, Dkt. 1-1
at 64. On November 19, 2018, Ledezma executed the acknowledgement of receipt portion of the form.
Exhibit 5 to Notice of Removal, Dkt. 1-1 at 112. On December 13, 2018, the Subsidiary Defendant filed
an answer in the Superior Court (the “Subsidiary Defendant Answer”). Exhibit 6 to Notice of Removal,
Dkt. 1-1 at 114-18. With the exception of the name of the defendant entity, this pleading is identical to
the Parent Defendant Answer that had been filed ten months earlier. It includes a general denial and
the same 21 affirmative defenses and is signed by Giamela and Ledezma. See id.; Parent Defendant
Answer, Exhibit 2 to Notice of Removal, Dkt. 1-1 at 54-58.

On December 14, 2018, the Subsidiary Defendant filed the Notice of Removal. Dkt. 1. It states, in
relevant part, that the removal is timely because it was filed within 30 days of the date when formal
service of the Doe Amendment was effected -- November 19, 2018. Id. ¶ 14. It contends that the
Subsidiary Defendant is the entity that employed Plaintiff. Id. ¶ 3. It includes a declaration of an
Assistant Secretary for the Parent Defendant, who states that she is familiar with Plaintiff’s work for the
Subsidiary Defendant because the Parent Defendant “controls, directs, and coordinates the company’s
domestic business activities.” Declaration of Rachel K. Muir (“Muir Decl.”), Dkt. 1-2.

IV.      Analysis

         A.    Legal Standards

A motion to remand is the procedural means to challenge the removal of an action. Moore-Thomas v.
                                                                                                Page 3 of 10
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV18-10355 JAK (KSx)                                         Date   July 12, 2019
 Title         Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). In general, a state civil action may be
removed only if, at the time of removal, it is one over which there is federal jurisdiction. 28 U.S.C.
§ 1441(a). Because federal courts are ones of limited jurisdiction, the removal statute is strictly
construed, and any doubt as to the appropriateness of removal is resolved in favor of remand. Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Thus, the removing party has the burden of establishing
that removal is proper, including that there is federal jurisdiction over one or more of the claims. Id. “A
motion to remand the case on the basis of any defect other than lack of subject matter jurisdiction must
be made within 30 days after the filing of the notice of removal under [28 U.S.C.] section 1446(a).” 28
U.S.C. § 1447(c).

         B.     Application

                1.      Whether the Subsidiary Defendant’s Removal Was Untimely

                        a)      Specific Legal Standards

28 U.S.C. § 1446(b) provides, in relevant part, as follows:

         (1) The notice of removal of a civil action or proceeding shall be filed within 30 days after the
         receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting
         forth the claim for relief upon which such action or proceeding is based . . . .

         (2)
                 ...

                (B) Each defendant shall have 30 days after receipt by or service on that defendant of
                the initial pleading or summons described in paragraph (1) to file the notice of removal.
                (C) If defendants are served at different times, and a later-served defendant files a
                notice of removal, any earlier-served defendant may consent to the removal even though
                that earlier-served defendant did not previously initiate or consent to removal.

         (3) Except [under conditions not relevant here], if the case stated by the initial pleading is not
         removable, a notice of removal may be filed within 30 days after receipt by the defendant,
         through service or otherwise, of a copy of an amended pleading, motion, order or other paper
         from which it may first be ascertained that the case is one which is or has become removable.

The 30-day removal period in Section 1446(b)(1) does not begin to run until “formal service” has been
effected. Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-58 (1999). For example,
“mere receipt” of a courtesy copy of a complaint by facsimile does not trigger the removal clock. Id.; see
also Quality Loan Serv. Corp. v. 24702 Pallas Way, Mission Viejo, CA 92691, 635 F.3d 1128, 1133 (9th
Cir. 2011).

28 U.S.C. § 1446(b)(2) addresses removal in cases involving multiple defendants. It was amended as
part of the Federal Court Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63, 125 Stat.
758, 760. That amendment, which resolved a previous split in decisions, adopted the “later-served” rule
through the provision now codified at Section 1446(b)(2)(B): “Each defendant shall have 30 days” to
                                                                                                 Page 4 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV18-10355 JAK (KSx)                                         Date    July 12, 2019
 Title        Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

remove the action from the time when that defendant has been formally served. Earlier in 2011, the
Ninth Circuit had adopted that rule, explaining that “[a] contrary rule could deprive some defendants of
their right to a federal forum because they were served too late to exercise that right, and encourage
plaintiffs to engage in unfair manipulation by delaying service on defendants most likely to remove.”
Destfino v. Reiswig, 630 F.3d 952, 955-56 (9th Cir. 2011).

28 U.S.C. § 1446(b)(3) addresses removal where “the case stated by the initial pleading is not
removable.” For example, if it is not clear from the initial pleading that the amount in controversy
requirement for diversity jurisdiction would be met, information related to that issue produced in the
state proceeding such as “responses to discovery” can trigger the removal clock. See 28 U.S.C.
§ 1446(c)(3)(A).

                       b)      Discussion

                               (1)     The Positions of the Parties and the Legal Standards

Plaintiff contends that the removal was untimely because both defendants, including the later-served
Subsidiary Defendant, “appeared de jure or de facto from the outset of this litigation.” Motion, Dkt. 11 at
8. Plaintiff argues that this has been shown for several reasons: (i) Defendants’ shared counsel
“litigated this action on behalf of the corporate employer(s)”; (ii) neither Defendant ever “told Plaintiff’s
counsel or the State Court that the ‘wrong’ defendant had been sued”; (iii) the Subsidiary Defendant “is
a wholly owned subsidiary of” the Parent Defendant that shares its website, CEO, business address,
and two managers and members; and (iv) the two entities “are, at a minimum, acting as each other’s
agent.” Id. at 8-9.

The Subsidiary Defendant responds that it is a distinct legal entity from the earlier-served Parent
Defendant. Opposition, Dkt. 13 at 8. Accordingly, its notice of removal was timely because it was filed
less than 30 days after service had been effected as to the Subsidiary Defendant. Id. at 6. Further, the
Subsidiary Defendant contends that the action could not have been removed when the complaint was
filed because the amount in controversy requirement was not met. Thus, because Plaintiff was not
employed by the Parent Defendant, he could not recover any damages in the action. Id. at 7.

The issue presented by the Motion turns on whether the Subsidiary Defendant may invoke the later-
served defendant rule based on the date when it was formally served with the Doe Amendment and
materials related to the complaint. Those events occurred on November 19, 2018. If so, it timely
removed the action on December 14, 2018, which was less than 30 days later. However, if the removal
clock started more than 30 days before December 14, 2018, the removal was untimely. Therefore, the
question presented is when the Subsidiary Defendant was “notified of the action, and brought under a
court’s authority, by formal process.” Murphy Bros., 526 U.S. at 347.

If the complaint had been amended to add a defendant who had clearly not been a part of the action
until service of the amended complaint, the later-served defendant rule would entitle that defendant to
remove the action within 30 days of formal service. The date of formal service of process is determined
based on state law. The service of the Doe Amendment on the Subsidiary Defendant was by mail
through a Notice of Acknowledgment and Receipt. Under California law, courts in this District have
followed CCP 415.30 to determine when formal service occurred. See, e.g., Harper v. Little Caesar
                                                                                                 Page 5 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV18-10355 JAK (KSx)                                         Date    July 12, 2019
 Title        Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

Enterprises, Inc., No. CV18-01564-JLS-JDE, 2018 WL 5984841, at *2 (C.D. Cal. Nov. 14, 2018); Cox v.
R.J. Reynolds Tobacco Co., No. CV17-01229-SJO-JC, 2017 WL 1293007, at *3 (C.D. Cal. Apr. 5,
2017); Wilson v. The Walt Disney Co., No. CV13-03388-JAK-SH, 2013 WL 12146125, at *2 (C.D. Cal.
Aug. 1, 2013). CCP 415.30 specifies that “th[e] summons is deemed served on the date of execution of
an acknowledgment of receipt of summons.” CCP 415.30. Here, the acknowledgment was executed by
the Subsidiary Defendant on November 19, 2018, which was less than 30 days before removal. See
Exhibit 5 to Notice of Removal, Dkt. 1-1 at 112. Thus, under such an analysis, the removal here would
be timely.

The foregoing “framework” is subject to at least one “exception,” which has been applied in “cases
involving a ‘real party defendant in interest’ or other closely affiliated ‘intended defendant’ that is
mistakenly omitted from the initial complaint.” HSBC Bank USA, N.A. v. Mohanna, No. 15-cv-02130-
WHO, 2015 WL 4776236, at *4 (N.D. Cal. Aug. 13, 2015); see also Brown v. New Jersey Mfrs. Ins.
Grp., 322 F. Supp. 2d 947, 951 (M.D. Tenn. 2004) (later-served defendant rule on its own “do[es] not
offer insight into circumstances when the Plaintiff intends to sue only one defendant and he mistakenly
sues the wrong business among very closely aligned businesses. Moreover, these cases do not
consider the question present here of a substitution of the proper party for the closely aligned but
improperly named original defendant.”). The Second Circuit has explained that the right to remove an
action is not always limited to those entities or individuals named in the complaint. La Russo v. St.
George's Univ. Sch. of Med., 747 F.3d 90, 96-97 (2d Cir. 2014). Rather, in certain cases, “the real party
defendant in interest” -- the party “who, by the substantive law, has the duty sought to be enforced or
enjoined,” Gebran v. Wells Fargo Bank, N.A., No. CV16-07616-BRO-MRW, 2016 WL 7471292, at *3
(C.D. Cal. Dec. 28, 2016) (quoting Sun Oil Co. of Pa. v. Pa. Dept. of Labor & Indus., 365 F. Supp.
1403, 1406 (E.D. Pa. 1973)) -- is entitled to remove.

Furthermore, “if [the real party defendant in interest] seeks removal, it must act promptly because the
30-day interval in which it is permitted to do so . . . begins when it is ‘on notice that the wrong company
defendant has been named.’” La Russo, 747 F.3d at 96 (quoting Hillberry v. Wal-Mart Stores East, L.P.,
No. Civ.A.3:05CV-63-H, 2005 WL 1862087, at *1 (W.D. Ky. Aug. 3, 2005)). Permitting a real party
defendant in interest to wait until it is formally served with an amended complaint identifying it can be
inconsistent with “the purpose of the later-served defendant rule.” HSBC, 2015 WL 4776236, at *5. The
purpose of that rule is to ensure that later-served defendants are not deprived of a federal forum
through a plaintiff’s manipulation of the timing of service. See id. (citing Destfino, 630 F.3d at 956-57). It
“is not to enable defendants to exploit pleading errors, or to give them the ‘undeserved tactical
advantage that [they] would have if [they] could wait and see how [they were] faring in state court
before deciding whether to remove.’” Id. (quoting Wilson v. Intercollegiate (Big Ten) Conference Athletic
Ass'n, 668 F.2d 962, 965 (7th Cir.1982)) (alterations in original). Thus, application of this doctrine can
be required for consistency with a strict construction of the removal statute. See RCM International,
LLC v. Alpental Energy Partners, LLC, 2014 WL 6844944, at *4 (N.D. Cal. 2014) (citing Gaus, 980 F.2d
at 566).

The application of this “real party defendant in interest” or “intended defendant” doctrine turns on
certain factual issues. First, the relationship between the entity named in the complaint and the
intended defendant. The doctrine regularly applies when the complaint identifies a non-existent entity or
a trade name for an entity, but an agent of the actual entity is served with the complaint. See, e.g., La
Russo, 747 F.3d at 95-96 (owner of entity that “itself was not an entity with capacity to be sued under
                                                                                                 Page 6 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-10355 JAK (KSx)                                         Date    July 12, 2019
 Title       Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

state law” is real party defendant in interest); Howell v. Forest Pharm., Inc., No. 4:15-CV-1138 CEJ,
2015 WL 5561838, at *3 (E.D. Mo. Sept. 21, 2015) (proper entity is corporate successor to defunct
entity named in the complaint). The doctrine also applies where the entity named in error is closely
related to, but distinct from, the intended defendant. See, e.g., Gebran v. Wells Fargo Bank, N.A., No.
CV16-07616-BRO-MRW, 2016 WL 7471292, at *4 (C.D. Cal. Dec. 28, 2016) (in employment suit,
corporate entity that employed plaintiff was real party defendant in interest where its parent holding
company was the entity named in the complaint); RCM International, 2014 WL 6844944, at *4.

Second, the “decisions reach different conclusions regarding whether the ‘real party defendant in
interest’ or other ‘intended defendant’ must receive the misdirected service of process for its thirty-day
removal window to start running, or whether mere notice that the wrong defendant has been named is
enough.” HSBC, 2015 WL 4776236, at *4 n.4; compare, e.g., Ware v. Wyndham Worldwide Inc., No.
09–cv–06420, 2010 WL 2545168, at *4 (D.N.J. June 18, 2010) (“[T]he intended defendant must be
formally served with process” in order “to trigger the running of an intended but improperly named
defendant’s thirty-day removal window”), with Iulianelli v. Lionel, L.L.C., 183 F. Supp. 2d 962, 968 (E.D.
Mich. 2002) (where mistaken entity and correct entity are “not merely closely aligned, but one is the
corporate successor to the other,” service upon incorrect entity puts intended defendant on notice).

Third, the doctrine is applied both when the issue presented is whether removal was improper because
it was filed by an entity not yet named to the complaint, see, e.g., La Russo, 747 F.3d at 95-96; Gebran,
2016 WL 7471292, at *3-4, and when the issue is whether an action should be remanded because an
entity not named in the initial complaint failed timely to remove upon learning that it was the real party
defendant in interest. See, e.g., HSBC, 2015 WL 4776236, at *4-6; Ware, 2010 WL 2545168, at *5-6.

                              (2)     Application

Plaintiff argues that HSBC is “directly on point.” Plaintiff’s Supplemental Brief, Dkt. 25 at 1-3. Plaintiff
contends that documents were produced in May 2018, including employment and pay records and
were provided by the same counsel that now represents both the Parent Defendant and the Subsidiary
Defendant. Plaintiff contends that this establishes that the Subsidiary Defendant knew the case could
have been removed more than six months before it filed the notice of removal. Id. at 2-5. Defendants
respond with two arguments. First, that the aforementioned case law does not apply because the
Subsidiary Defendant “did not receive notice of Plaintiff’s complaint when [the Parent Defendant] was
served with Plaintiff’s complaint.” Defendants’ Supplemental Brief, Dkt. 24 at 3. Second, Gebran should
not be extended to the facts presented here because it misapplied La Russo. Id. at 3-5. Defendants rely
on Polito v. Hanover Insurance Group, Inc., No. 18-cv-6632 CJS, 2018 WL 3598873 (W.D.N.Y. July 27,
2018), which held that La Russo is limited to cases where the entity erroneously sued is a non-juridical
entity, and contend that it is more persuasive than Gebran, which did not adopt such a limitation. Id.

Applying the principles discussed above to the facts presented here, warrants the conclusion that the
Subsidiary Defendant was a real party defendant in interest more than 30 days before it filed the Notice
of Removal. Therefore, the removal was untimely. Gebran is persuasive. There, the plaintiff filed a
complaint in the Los Angeles Superior Court on August 4, 2016, which advanced four employment-
related claims under FEHA and the California Labor Code. The complaint alleged that the defendant,
Wells Fargo & Company (the “Wells Fargo Parent”), had employed the plaintiff as a personal banker.
2016 WL 7471292, at *1. The Wells Fargo Parent was served on September 13, 2016. Id. at *2. A
                                                                                                Page 7 of 10
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.     LA CV18-10355 JAK (KSx)                                              Date    July 12, 2019
 Title        Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

different entity -- Wells Fargo Bank, N.A. (the “Wells Fargo Subsidiary”) was not named as a defendant
in the complaint. However, the Wells Fargo Subsidiary removed the action on October 13, 2016. Id.
Plaintiff moved to remand. The district court considered whether the Wells Fargo Subsidiary could be
deemed a defendant with a right to remove. Id. at *3. Gebran concluded that the Wells Fargo
Subsidiary could do so as of September 13, 2016, when it received notice that the plaintiff had sued the
Wells Fargo Parent. It reasoned that the Wells Fargo Subsidiary was a real party defendant in interest
because it claimed to be the plaintiff’s employer, and for this reason the proper defendant with respect
to the claims that had been advanced. Thus, if the Wells Fargo Subsidiary were not a party, it would be
“impair[ed] . . . from protecting its interest in the employment dispute at hand.” Id. at *4. Gebran also
held that the 30-day clock started on September 13, 2016, and the case was timely removed less than
30 days later. Id. at *4.

The facts here are similar. Thus, the Subsidiary Defendant has been the real party defendant since this
action was filed. In the Notice of Removal, the Subsidiary Defendant contends that it is Plaintiff’s
employer and the subject of the claims asserted in the complaint. See Notice of Removal, Dkt. 1 ¶ 3.
Consistent with these claims, the Parent Defendant now takes the position that it “did not employ the
Plaintiff.” Opposition to Motion, Dkt. 13 at 7. However, it never asserted this while the action was
pending in the Superior Court for almost a year. See Kim Decl. ¶ 21. The Parent Defendant also states
that the absence of any employment relationship with Plaintiff is so clear that it could not have removed
this action in good faith because it knew “Plaintiff could not recover more than $75,000 in damages
against it.” Id.2 This argument is unpersuasive. This is a straightforward employment action.
Defendants necessarily knew which of them employed the Plaintiff. Given that the Subsidiary
Defendant claims that it employed Plaintiff at all relevant times, it could have removed this action once
the Parent Defendant was served, which was no later than early 2018.3 Its failure to do so within 30
days makes its subsequent removal untimely. See HSBC, 2015 WL 4776236, at *4-6 (remanding action
where “there is no dispute that” a defendant in a trustee capacity was entitled to remove case more
than 30 days before he did so); see also La Russo, 747 F.3d at 96; Gebran, 2016 WL 7471292, at *4.

Furthermore, the result would be the same even if the 30-day period for removal by the Subsidiary
Defendant did not commence when the initial complaint was served on the on the Parent Defendant.
The Subsidiary Defendant has not shown that it did not know that the litigation was pending in the
Superior Court. In those proceedings, the Parent Defendant hired counsel, and participated with
Plaintiff in an early mediation process the purpose of which was to attempt to reach a settlement
agreement. As part of that process, counsel for the Parent Defendant produced documents to Plaintiff’s
counsel in May 2018. They included documents about Plaintiff’s employment with the Subsidiary
Defendant, which would have been within the control of the Subsidiary Defendant. See Motion, Dkt. 11


2
   Defendants contend that the $75,000 amount in controversy requirement was not met when this action was first
filed because the only entity named in the complaint was one against whom no damages could be recovered.
Opposition to Motion, Dkt. 13 at 7-8. However, that is, in effect, an argument for dismissal based on failure to
state a claim, and not that, if Plaintiff could state a claim, there would be “a legal certainty that the amount in
controversy cannot be recovered.” 14AA Wright & Miller, Federal Practice & Procedure § 3702 (4th ed.). There is
no showing that it was not clear from the outset that the monetary relief sought by Plaintiff was at least $75,000.
3
   The date of service of the Complaint on the Parent Defendant has not been stated expressly. However, it was
necessarily served prior to February 7, 2018, when the Parent Defendant filed its answer in the Superior Court.
See Dkt. 1-1 at 58.
                                                                                                       Page 8 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-10355 JAK (KSx)                                         Date    July 12, 2019
 Title       Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.

at 6. They also included an agreement by counsel for the Parent Defendant in early November 2018, to
produce additional documents and to have the Human Resources manager identified in the complaint
appear for a deposition. See Exhibit F to Motion, Dkt. 11-1 at 24 (email chain beginning on November
9, 2018, i.e., more than 30 days before removal, in which Ledezma states that she is “waiting for
confirmation from our client of the availability of the deponents [Plaintiff’s counsel] listed,” who were
later stated to include “Ms. Chambers”); Complaint, Dkt. 1-1 ¶ 12 (referring to “Huntsman’s Human
Resources Manager,” Linda Chambers). These actions are consistent with steps taken on behalf of the
employer entity, which Defendants now contend is only the Subsidiary Defendant.

As the removing party, the Subsidiary Defendant has the burden of showing that removal was timely.
See Gaus, 980 F.2d at 566. The Subsidiary Defendant has not carried that burden. Its representatives,
including the counsel who now represents it and the Parent Defendant, knew or should have known
early in the litigation that the Subsidiary Defendant was the intended defendant. No evidence has been
presented that persons employed by the Subsidiary Defendant were unaware of this action until the
Doe Amendment was formally served on November 19, 2018. Not only were there proceedings in the
Superior Court for approximately one year, but when the Doe Amendment was filed, counsel for the
Parent Defendant stated that she would be representing the Subsidiary Defendant in the action. That
statement was made more than 30 days before the notice of removal was filed. See Ledezma Decl.
¶ 9. Although under some circumstances formal service of process would be required to start the 30-
day time period for removal by the Subsidiary Defendant, the facts show that it had notice of this action
much earlier, i.e., more than 30 days before the removal on December 14, 2018.

Defendants argue that La Russo should be limited to circumstances when the defendant erroneously
named in the complaint is not an entity capable of being sued in its own capacity. Polito, the decision
on which Defendants rely, stated that La Russo “has no application” where the actual named defendant
is not “a non-juridical entity” and is instead “a different entity.” 2018 WL 3598873, at *6. Polito is
unpersuasive. La Russo involved a complaint that named a “non-juridical entity,” i.e., an entity “that
cannot be sued.” La Russo, 747 F.3d at 97. However, the reasoning of La Russo included that any “real
party defendant in interest” “is not only entitled to remove, but, if it seeks removal, it must act promptly
because the 30-day interval in which it is permitted to do so begins when it is on notice that the wrong
company defendant has been named.” Id. at 96 (internal quotation marks and citation omitted). Gebran
recognized that a “real party defendant in interest” is any party “who, by the substantive law, has the
duty sought to be enforced or enjoined.” 2016 WL 7471292, at *3 (internal quotation marks and citation
omitted). That the incorrectly named defendant is an actual entity, rather than a trade name or a
nonexistent entity, does not change the outcome. See id. at *4 (Wells Fargo Subsidiary was intended
defendant to action in which Wells Fargo Parent was named); see also RCM International, 2014 WL
6844944, at *4 (remanding where litigation behavior of named defendant should not provide related and
distinct entity with “an independent right of removal”).

Defendants next contend that the answer filed by the Parent Defendant was consistent with its current
position that it did not employ Plaintiff. Defendants argue (Opposition, Dkt. 13 at 7-8) that the Answer
included a general denial, and a defense that the Complaint fails to state any cause of action, which
can be construed as a denial of its being Plaintiff’s employer. However, the Subsidiary Defendant filed
an identical answer, notwithstanding its contention that it is Plaintiff’s employer. Compare Dkt. 1-1 at
54-58, with Dkt. 1-1 at 114-18. This confirms that the answer of the Parent Defendant need not be
construed as a denial of an employment relationship with Plaintiff.
                                                                                                Page 9 of 10
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

 Case No.    LA CV18-10355 JAK (KSx)                                      Date        July 12, 2019
 Title       Nain Carlos Delgado Pimentel v. Huntsman International, LLC, et al.


To permit removal under these circumstances would provide the Subsidiary Defendant with the
“undeserved tactical advantage” of “wait[ing] and see[ing] how [it] was faring in state court before
deciding whether to remove the case.” Wilson, 668 F.2d at 965. That litigation included a failed
mediation effort, and the commencement of discovery. In that process, Plaintiff propounded discovery
and then agreed to extend twice the deadline for the Parent Defendant to respond. Instead of any
response, just three days before the deadline, the Subsidiary Defendant removed the action.

V.       Conclusion

For the reasons stated in this Order, the Motion is GRANTED. This action is remanded to the Los
Angeles Superior Court at its Stanley Mosk Courthouse, Case No. BC688640.


IT IS SO ORDERED.




                                                                                                :

                                                         Initials of Preparer    ak




                                                                                               Page 10 of 10
